EXHIBIT No. 10.41
GREENE COUNTY BANCSHARES, INC.
CHANGE IN CONTROL PROTECTION PLAN

Participation Agreement
WHEREAS, Greene County Bancshares, Inc. (the “Company”) sponsors and maintains
the Greene County Bancshares, Inc. Change in Control Protection Plan (the
“Plan”), and has executed this agreement (the “Participation Agreement”) in
order to offer William C. Adams (the “Employee”) the opportunity to participate
in the Plan;
WHEREAS, the Employee has received a copy of the Plan (which also serves as its
summary plan description); and
WHEREAS, the parties acknowledge that capitalized terms not defined in this
Participation Agreement shall have the meaning assigned to them in the Plan; and
WHEREAS, the Employee understands that participation in the Plan requires that
the Employee agree irrevocably to the terms of the Plan and the terms set forth
below; and
WHEREAS, the Employee has had the opportunity to carefully evaluate this
opportunity, and desires to become a “Participant” in the Plan under the
conditions set forth herein.
NOW, THEREFORE, the parties hereby AGREE as follows:
1. If, while the Plan is in effect, the Employee incurs a Covered Termination,
the Company shall pay the Employee a Change in Control Benefit equal to 1.99
times the Employee’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and associated regulations.
2. In consideration of becoming eligible to receive the benefits provided under
the terms and conditions of the Plan, the Employee hereby waives any and all
rights, benefits, and privileges to which the Employee is or would otherwise be
entitled to receive under —

  (a)  
any severance agreement that the Employee has entered into with the Company or
any of its affiliates; and

  (b)  
any plan, program, or arrangement under which the Company or any of its
affiliates provides severance benefits (excluding any retirement plan,
stock-based plan, or other plan that is not a “welfare plan” within the meaning
of ERISA).

3. The Employee understands that the waiver set forth in Section 2 above is
irrevocable for so long as this Participation Agreement is in effect, and that
this agreement and the Plan set forth the entire agreement between the parties
with respect to any subject matter covered herein.
4. This Participation Agreement shall terminate, and the Employee’s status as a
“Participant” in the Plan shall end, on the first to occur of (i) if before a
Change in Control, the Employee’s termination of employment with the Company and
its affiliates, (ii) if after a Change in Control, the Employee’s termination of
employment for a reason other than a “Covered Termination” as defined in
Section 3(b)(i) of the Plan, (iii) the date two years after a Change in Control,
and (iv) if before a Change in Control, the date three months after the Company
provides the Employee with written notice that this Participation Agreement is
being terminated by the Company in its discretion as employer and Sponsor.
5. The Employee recognizes and agrees that execution of this agreement results
in enrollment and participation in the Plan, agrees to be bound by the terms and
conditions of the Plan and this Participation Agreement, and understands that
this Participation Agreement may not be amended or modified except pursuant to
Section 10(iii) of the Plan.
ACCEPTED AND AGREED TO this 22nd day of October, 2004.

                  The “Employee”:       The “Company”:    
 
               
/s/ William C. Adams
 
      By:   /s/ R. Stan Puckett
 
A Duly Authorized Officer    

 

 